NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 13-4142
                                    _______________

                           UNITED STATES OF AMERICA

                                            v.

             CAROLYN WALL, a/k/a Aorolyn Wald, a/k/a Oarolyn Wald,
                    a/k/a Oarolyn Wall, a/k/a Oarolyn Wale

                                      Carolyn Wall,
                                                        Appellant
                                    _______________

                     On Appeal from the United States District Court
                              for the District of Delaware
                                (No. 1-11-cr-00046-001)
                         District Judge: Hon. Sue L. Robinson
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  October 23, 2014

            Before: FUENTES, GREENBERG, and COWEN, Circuit Judges

                               (Filed: November 24, 2014)
                                    _______________

                                       OPINION*
                                      ____________
______________
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge:

       Carolyn Wall was charged with thirty counts of fraud and identity theft. Prior to

trial, she filed a motion to admit expert testimony from a psychologist bearing on duress

and mens rea. The District Court conditionally granted the motion as to duress, but

denied it as to mens rea. Wall was later convicted by a jury on all counts. The sole issue

on appeal is whether the District Court erred by excluding Wall’s expert from testifying

regarding mens rea. Because there was no link between the proffered psychiatric

evidence and Walls’s specific intent to defraud, we affirm.

                                             I.

       From July 2010 through March 2011, a number of fraudulent checks were

presented to stores such as Wal-Mart, Best Buy, and Target across Delaware,

Pennsylvania, Maryland, and New Jersey. The New Castle County Police Department

connected these incidents to Carolyn Wall and executed two search warrants of her

townhouse. During these searches, the police found blank checks; counterfeit checks;

documents with names, dates of birth, and Social Security numbers; printouts of bank

names, addresses, and routing numbers; and check-writing computer software. Over the

course of the nine-month scheme, Wall caused losses of over $100,000.

       A grand jury returned a thirty-count indictment charging Wall with conspiracy to

commit wire fraud, in violation of 18 U.S.C. § 1349; wire fraud, in violation of 18 U.S.C.

§ 1343; identity theft, in violation of 18 U.S.C. § 1028(a)(7); access device fraud, in

violation of 18 U.S.C. § 1029(a)(3) and (c)(1)(a)(i); fraudulent use of Social Security


                                             2
numbers, in violation of 42 U.S.C. § 408(a)(7)(B); and aggravated identity theft, in

violation of 18 U.S.C. § 1028A.

       Wall has never contested that she engaged in the fraudulent scheme. In fact, in a

proffer with the government, she admitted to making fake checks and using other

people’s Social Security numbers. Her defense, instead, relied primarily on duress. Prior

to trial, Wall filed a motion to admit the expert testimony of psychologist Dr. Catherine

Barber. According to the motion, Dr. Barber would “present testimonial evidence of the

effect that longstanding physical and mental abuse, neglect and manipulation have had on

Ms. Wall, which made Ms. Wall a target of coercion by various unindicted family

members” and by Shawn Dyton, a man with whom she was romantically involved. (App.

185.) Despite its focus on duress, Wall’s motion also mentioned in passing that Dr.

Barber’s testimony would be used “to negate the mens rea of the charged offenses.” (Id.)

       Dr. Barber’s expert report, which was attached to the motion, describes her

psychological evaluation of Wall. Dr. Barber concluded that Wall suffers from major

depression, anxiety, and Dependent Personality Disorder, which is a “chronic, ingrained,

and dysfunctional pattern of both inner experience and relating to others characterized by

excessively submissive behavior and passivity.” (App. 199.) Wall has a history of sexual,

physical, and mental abuse, and she is particularly vulnerable to perceived threats by

Dyton. In addition to describing her dependent personality, Dr. Barber found that Wall

suffers from “dissociative episodes” and has “transient psychotic features.” (App. 198.)

For example, Wall explained to Dr. Barber that she “continues to hear voices ‘every day,’


                                             3
which vacillate between a critical, ‘demonic’ voice and one that is quiet and soothing,

‘like my grandmother’s.’” (Id.)

       The District Court held a Daubert hearing at which Dr. Barber testified

extensively as to her methodology and diagnoses. Like her expert report, much of Dr.

Barber’s testimony pertained to Wall’s Dependent Personality Disorder. Dr. Barber also

testified regarding Wall’s psychosis. She explained that “throughout her life,” Wall has

had “transient psychotic features,” which include “auditory hallucinations [and] hearing

voices.” (App. 115.) At the conclusion of the hearing, the District Court ruled that Dr.

Barber could testify at trial provided that Wall took the stand and developed her own

story and narrative. Immediately after the District Court issued its oral decision, the

government sought to clarify the ruling: “My understanding is that the expert would be

offered to provide testimony that would support defendant’s defense of duress. Certainly,

to the extent the testimony is offered regarding mens rea . . . that would be impermissible

basis to introduce this testimony.” (App. 171.) The District Court confirmed the

government’s understanding.

       At trial, the District Court ultimately excluded Dr. Barber from testifying as to

duress because it found that Wall had failed to establish a proper foundation. The jury

convicted Wall on all counts.




                                              4
                                            II.

       Wall argues on appeal that the District Court improperly excluded Dr. Barber from

testifying as to mens rea.1

       The Insanity Defense Reform Act of 1984 (the “Act”), 18 U.S.C. § 17, contains a

statutory formulation of the insanity defense. Apart from the affirmative defense of

insanity, the Act provides that “[m]ental disease or defect does not otherwise constitute a

defense.” 18 U.S.C. § 17(a). Section 17(a) was intended to “preclude defenses akin to

partially diminished capacity or diminished responsibility.” United States v. Pohlot, 827

F.2d 889, 903 (3d Cir. 1987). However, even following the Act, psychiatric evidence

may be used to show that a defendant lacked mens rea. Id. at 905; United States v.

Andrews, 811 F. Supp. 2d 1158, 1170 (E.D. Pa. 2011). Evidence of mental abnormality is

admissible to negate mens rea because it is relevant to the determination of whether the

government has established the specific intent element of a crime. In contrast to the

diminished capacity or diminished responsibility defense, where the defendant’s

argument is that his or her conduct was excused or justified, evidence negating mens rea

is admissible because the argument is simply “not guilty.”

       Psychiatric evidence regarding mens rea is appropriate “when such evidence

focuses on the defendant’s specific state of mind at the time of the charged offense.”



1
  The District Court had subject-matter jurisdiction under 18 U.S.C. § 3231. We have
jurisdiction to review the District Court’s judgment of conviction pursuant to 28 U.S.C.
§ 1291. We review a district court’s decision to admit or exclude expert testimony for
abuse of discretion. United States v. Walker, 657 F.3d 160, 175 (3d Cir. 2011).

                                             5
United States v. Cameron, 907 F.2d 1051, 1067 (11th Cir. 1990). In deciding whether to

permit expert testimony, courts focus on the link or relationship between the specific

psychiatric evidence offered and the mens rea at issue in the case. Andrews, 811 F. Supp.

2d at 1170. Despite finding that the Act at least in theory permits such evidence, this

Court has warned against the “strong danger of misuse” of mental health evidence and

explained that “[o]nly in the rare case . . . will even a legally insane defendant actually

lack the requisite mens rea purely because of mental defect.” Pohlot, 827 F.2d at 900,

905; see also United States v. Mezvinsky, 206 F. Supp. 2d 661, 664 (E.D. Pa. 2002).

Indeed, even “a man who commits murder because he feels compelled by demons still

possesses the mens rea required for murder.” Pohlot, 827 F.2d at 900. This is so because

purposeful activity is all the law requires. Id. at 907.

       Dr. Barber offered no link between the psychiatric evidence and Wall’s intent to

defraud. This is not surprising because Dr. Barber’s report focused almost entirely on

Wall’s vulnerability to coercion as opposed to her psychosis.2 Dr. Barber stated that Wall

has transient psychotic symptoms, she hallucinates, and she hears voices. Dr. Barber did

not, however, opine that Wall was actually suffering from psychosis at the times she

committed the fraudulent acts. Moreover, Dr. Barber did not provide any explanation as

to how Wall’s psychosis negated her intent to create fake checks, use check-making

software, obtain other people’s Social Security numbers, or otherwise carry out the


2
  In fact, the government maintains that Wall waived her mens rea argument by not
presenting it to the District Court. Although we find some appeal to the government’s
position, we choose to dispose of this case on the merits of Wall’s argument.
                                               6
fraudulent scheme. There was no suggestion in Dr. Barber’s proffered testimony that

Wall’s illicit activities were not purposeful. To the contrary, Dr. Barber’s focus on duress

assumes that Wall had specific intent, but that she was coerced into committing the fraud.

In light of the complexity and duration of Wall’s scheme, it was not an abuse of

discretion for the District Court to preclude Dr. Barber from testifying as to mens rea.3

                                            III.

       For the foregoing reasons, we affirm Wall’s judgment of conviction.




3
  Wall contends that the District Court committed legal error by adopting the position
that, short of insanity, expert testimony on mens rea is always inadmissible. The District
Court, however, did not make such a sweeping ruling. Rather, based on the facts of this
case, it found that Dr. Barber could not testify as to Wall’s specific intent.
                                             7